Citation Nr: 0717601	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-36 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder on a direct or presumptive basis.

2.  Entitlement to service connection for a psychiatric 
disorder on a secondary basis.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1992 to January 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The Board notes that the only issue which was certified for 
appellate review was entitlement to service connection for a 
psychiatric disorder.  The Board finds, however, that the 
issue of secondary service connection has been raised by the 
evidence of record.  The issue of entitlement to service 
connection on a secondary basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not related 
to any complaints noted during service.   


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in July 2002, July 2005, August 2005 and December 
2005 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran asserts that he had developed psychiatric 
symptoms during service and this represented the onset of his 
current psychiatric problems.

The Board has conducted a careful review of the record, and 
concludes that the record is without sufficient evidence 
supportive of a finding that the veteran's current 
psychiatric disorder became manifest or otherwise originated 
during his period of service or that a psychosis was manifest 
to a compensable degree within one year of service 
separation.  

There is no finding that a chronic psychiatric disorder was 
treated or diagnosed during service.  In reaching this 
conclusion, the Board has noted that the veteran was seen for 
mental health counseling on several occasions during service.  
A record dated in October 1992 reflects that the veteran 
reported that he felt nervous and self conscious around 
others and was convinced that acne was ruining his life.  On 
mental status examination, he was alert and oriented, with a 
neat uniform.  He had two books about anxiety, and stated 
that they described him.  It was noted that there were no 
signs of a thought disorder or major depression.  The 
diagnostic impression was phase of life problem, rule out 
anxiety disorder.  

An undated service record reflects that the veteran had been 
on active duty for 22 months and reported a two to three year 
history of discomfort in social situations.  It was noted 
that he had previously been seen 10 months earlier after he 
expressed worry and preoccupation with acne.  On examination, 
he was alert and oriented.  He avoided eye contact and tended 
to be self critical and focused on his liabilities.  
Significantly, however, the examiner noted that there were no 
signs of a thought disorder, major depression or disabling 
anxiety during the interview.  The assessment was 
questionable anxiety disorder (social phobia).  No medication 
was prescribed.  The veteran was loaned a book regarding 
overcoming shyness.  A subsequent record which is also 
undated noted that the veteran had read about learned 
optimism and had been keeping a journal.  On objective 
examination, his mood was brighter.  

A mental health unit record dated in October 1993 reflects 
that the veteran had a bright mood with increased self 
confidence.  There were decreased symptoms of anxiety.  A 
record dated in November 1993 noted that he was doing well 
with a bright mood and decreased symptoms.  A service mental 
health unit record dated in December 1993 reflects that the 
veteran reported that he was generally doing well using 
cognitive techniques to deal with his anxiety.  Mental status 
examination was essentially normal.  The assessment was 
minimal symptoms.  

The veteran's service medical records from 1994 and 1995 are 
negative for any psychiatric complaints.  The report of a 
medical history given by the veteran in January 1996 for the 
purpose of separation from service shows that the veteran 
reported that he had previously been counseled for depression 
for about a year.  It was noted that he never took 
medications and this was not considered disabling.  The 
report of a medical examination conducted in January 1996 
reflects that psychiatric evaluation was normal.  

In reviewing the service medical records, the Board notes 
that the service medical records as a whole indicate that the 
problems which the veteran experienced in 1992 and 1993 
improved and resolved, with no chronic psychiatric disorder 
being present during service.  This is demonstrated by the 
notations in the service medical records in late 1993 showing 
improvement, the absence of additional records in 1994 and 
1995, and the normal psychiatric examination on separation.  

There is also no medical evidence of the manifestation of a 
psychosis within a year of separation of service.  The Board 
has noted that a VA hospital record dated only a few months 
after service in April 1996 reflects diagnoses of major 
depression and dysthymia with anxiety.  However, those 
disorders are not considered to be psychoses.  Major 
depression and dysthymic disorders are classified under the 
Diagnostic and Statistical Manual of Mental Disorders (both 
DSM-IV and DSM-IV-TR) as mood disorders.  Similarly, under 
the VA Schedule for Rating Disabilities, 38 C.F.R. § 4.130, 
major depression and dysthymic disorders are likewise 
categorized as mood disorders.  

The more recent medical evidence which has been presented 
includes numerous records showing diagnoses of more severe 
psychiatric disorders to include a record dated in October 
1999 which contains a diagnosis of psychosis not otherwise 
specified.  The RO afforded the veteran a VA examination for 
the purpose of obtaining an opinion as to whether any 
currently diagnosed psychiatric disorder is related to 
service.  Significantly, however, the examination report 
which is dated in March 2003 reflects that the examiner 
concluded that a psychosis was not present until several 
years after service.  The examiner noted that the veteran was 
evaluated during service, but no significant mental illness 
was noted.  The examiner also noted that the veteran had been 
hospitalized by the VA in April 1996 and again in October and 
December 1999, but concluded that the veteran "probably had 
no psychosis in 1996."  He concluded that it was not until 
2001 when a psychosis was evident and was documented.  He 
also conceded that in 1999 there was an admission which 
clearly documented mental illness which is now 
schizoaffective disorder.  The Board notes, however, that the 
1999 admission was more than three years after separation 
from service and long after the expiration of the one year 
presumptive period applicable to a psychosis.  

The Board finds that this medical opinion, which weighs 
against the claim, is not contradicted by any other medical 
evidence in the claims file.   In summary, the record is 
devoid of credible evidence establishing that the veteran's 
current psychiatric disorder became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence simply fails to adequately 
establish any nexus between this disorder and the veteran's 
period of service.  In addition, a psychosis was not manifest 
to a compensable degree within a year of separation from 
service.  Therefore, the Board concludes that a psychiatric 
disorder was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.


ORDER

Service connection for a psychiatric disorder on a direct or 
presumptive basis is denied.


REMAND

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Recently, the regulation was revised to incorporate 
the Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a 
part of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence 
created at any time between the onset of aggravation and the 
receipt of medical evidence establishing the current level 
of severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 

The law requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
The Board notes that the veteran has previously established 
service connection for left ejaculatory duct blockage and 
genital herpes simplex.  A VA hospitalization record dated in 
April 1996 reflects that when being treated for major 
depression and dysthymia with anxiety, the veteran reported 
that he felt more depressed since sustaining a genital 
injury, and had felt suicidal since March 1996 when he 
realized that a surgery for resection of the left ejaculatory 
duct had not worked.  In light of the foregoing, the Board 
finds that an opinion regarding whether the veteran's current 
psychiatric disorder(s) was caused or aggravated by a service 
connected disability is required.  

In addition, the Board notes that the veteran has not 
received a duty to assist notification letter addressing 
secondary service connection claims.  The Board notes that an 
attachment has been created to address such claims.  See 
Veterans Benefits Administration Fast Letter 04-17 (August 
12, 2004).  That attachment has been reviewed by the Office 
of General Counsel, the Board of Veterans' Appeals, and the 
Compensation and Pension Service, and these parties have 
jointly concurred on the specific language contained in the 
attachment.  It has been agreed that the language is legally 
sufficient and consistent with Department policy.  The notice 
with all its enclosures must be of record to document the 
VA's compliance with its statutory Title 38 § 5103(a) VCAA 
notice responsibility.

Accordingly, the issue is REMANDED for the following action:

1.  The veteran should be provided a 
duty-to assist notification letter which 
includes the enclosure which discusses 
what the evidence must show to establish 
secondary service connection.  

2.  The RO should refer the claims file 
to a VA psychiatrist for the purpose of 
obtaining an opinion as to the likelihood 
that any current psychiatric disability 
was proximately due to or the result of a 
service connected disability.  The 
psychiatrist is requested to review the 
evidence contained in the claims file, to 
include the above referenced service 
medical records, and offer an opinion 
which specifically addresses whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the appellant's current psychiatric 
disorder(s) was caused or aggravated by a 
service connected disability, or whether 
such a connection to service is unlikely 
(i.e., less than a 50-50 probability).  
An examination should only be scheduled 
if felt to be necessary by the 
psychiatrist preparing the opinion.  

3.  Thereafter, the RO should adjudicate 
the appellant's claim for service 
connection on a secondary basis.  If the 
benefit sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


